Citation Nr: 0523094	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-07 825	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right thumb injury.  

6.  Entitlement to an initial compensable evaluation for 
residuals of a right fifth toe fracture.  

7.  Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had verified active service from June 1970 to 
June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The appellant disagreed with the actions 
taken in that rating decision and this appeal ensued.  In 
December 2003, the Board granted service connection for left 
ear hearing loss and remanded for evidentiary development the 
claim of service connection for a right ear hearing loss and 
the claims listed on the title page of this decision.  

In an April 2004 rating decision, the RO granted service 
connection for bilateral hearing loss, which represents a 
complete grant of that benefit sought on appeal.  The Board 
is thus deprived of jurisdiction over that issue.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(Board cannot possess jurisdiction over an issue where a 
rating decision constituted a full award of the benefit 
sought on appeal).  

In this decision, the Board denies the claim of service 
connection for tinnitus.  The claims of service connection 
for left knee, right knee, and back disorders, and the claims 
for increased compensation for the service-connected right 
thumb and right toe disabilities, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  




FINDING OF FACT

The record does not include medical evidence showing that the 
appellant currently has tinnitus.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for tinnitus.  Before 
addressing the claims directly, the Board must address the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In a VCAA letter dated in January 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  It generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. App. 
247, 253 (1999); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

The initial element of a service-connection claim requires 
medical evidence establishing the appellant has tinnitus.  
When the Board remanded the claim in December 2003, the 
record did not contain any indication of a current tinnitus 
disorder.  The Board directed the RO to undertake a VA 
examination to, in part, assess whether the appellant has 
tinnitus.  The appellant reported for a VA examination in 
March 2004, where the examiner reviewed the claims file and 
examined the appellant.  It was noted that the appellant 
complained of difficulty hearing, especially where there was 
background noise.  However, he denied the presence of any 
noise in his ears.  The examiner diagnosed sensori-neural 
hearing loss in both the right and left ears, but did not 
diagnosis tinnitus.  

The remainder of the VA and private medical evidence 
assembled since the December 2003 remand is silent as to the 
presence of tinnitus.  Given the absence of any medical 
evidence of a current tinnitus disorder, the Board must find 
that the evidence does not satisfy the initial element of a 
service-connection claim.  In light of the evidence of record 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of service connection for tinnitus.  


ORDER

Service connection for tinnitus is denied.  


REMAND

By a June 2004 letter, the RO notified the appellant of a 
June 2004 rating decision, wherein the RO denied his claim of 
service connection for hepatitis C.  The appellant submitted 
a statement later that month effectively disagreeing with the 
rating determination.  An appeal is initiated where the 
appellant expresses timely disagreement in writing with a 
rating action.  In response, the RO must issue a statement of 
the case.  An appeal is only perfected when the appellant 
responds to the statement of the case with a timely filed 
substantive appeal.  The RO has not identified this document 
as a "notice of disagreement", nor has it issued a 
statement of the case regarding this issue.  The Board must 
remand this issue for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
appellant is reminded that the Board's appellate jurisdiction 
over this claim is dependent on his filing a timely 
substantive appeal.  

With respect to the claims seeking service connection for a 
left knee disorder, a right knee disorder, and a back 
disorder, the medical evidence suggests that the appellant 
currently has these disorders.  However, the record lacks any 
specific opinion from a medical professional as to the 
likelihood of any connection, or nexus, between these current 
disorders shown first in the VA examination of September 
2000, and his service.  These claims are remanded so the 
appellant can be afforded a VA examination to address the 
possibility of such a connection.  

As for the claims seeking increased evaluations for the right 
thumb and right toe disabilities, the most recent examination 
of record is that conducted in January 2002.  The appellant 
alleges there have been continued increases in the severity 
of the disabilities since that examination.  To ensure the 
appellate action accurately assesses the severity of the 
disabilities, these claims are remanded for examination.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Review the issue of entitlement to 
service connection for hepatitis C.  If 
the determination remains adverse to the 
appellant, issue a statement of the case 
to him and his representative, notifying 
him of the time limit within which he 
must respond in order to perfect an 
appeal to the Board.  Thereafter, the 
issue is to be returned to the Board only 
if a timely and adequate substantive 
appeal is filed.  

2.  Schedule the appellant for a VA 
examination for the following purposes:

a.  Assess the etiology of the claimed 
left knee, right knee, and back 
disorders.  The claims file should be 
reviewed by a VA physician to assess 
whether these disorders are related to 
his service, or to symptomatology 
documented within one year of his 
separation from service.  The claims 
folder and a copy of this remand must be 
made available to the physician.  The 
physician's report must reflect review of 
the claims file.  After review of the 
claims file, the physician is requested 
to opine whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the left knee, 
right knee, and back disorders, are 
related to his service.  The rationale 
for the opinions expressed must be 
provided.  

b.  Assess the severity of the service-
connected residuals of a right thumb 
injury and the service-connected 
residuals of a right fifth toe fracture.  
The claims folder and a copy of this 
remand must be made available to the 
physician.  The physician's report must 
reflect review of the claims file.  After 
review of the claims file, the physician 
is requested to opine as to (1) the 
presence of any favorable or unfavorable 
ankylosis of the right thumb, including 
any limitation of motion of other digits 
or interference with overall function of 
the hand; and (2) the severity (moderate, 
moderately severe, or severe) of any 
malunion or nonunion of the tarsal or 
metatarsal bones.  The rationale for the 
opinion must be provided.  

3.  Thereafter, readjudicate the claims 
involved in this case.  If a benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


